Exhibit 10.4
CHANGE IN CONTROL AGREEMENT
BETWEEN
R. G. BARRY CORPORATION
AND
Greg Ackard
THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made to be effective as
of January 7, 2011 by and between Greg Ackard (the “Executive”) and R. G. Barry
Corporation, an Ohio corporation (the “Corporation”).
BACKGROUND
In order to induce the Executive to remain in the employ of the Corporation, the
Corporation wishes to provide the Executive with certain severance benefits in
the event his employment with the Corporation terminates subsequent to a Change
in Control of the Corporation (as defined below) under the circumstances
described herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1. DEFINITIONS. For purposes of this Agreement, the following terms shall have
the following meanings unless otherwise expressly provided in this Agreement:
(i) Affiliate. An “Affiliate,” when used in reference to the Corporation, means
any entity controlling, controlled by or under common control with the
Corporation or their respective successors or assigns.
(ii) Change in Control. A “Change in Control” shall be deemed to have occurred
if (A) any “person” (as that term is used in §13(d) and §14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including any “group” as
such term is used in Section 13(d)(3) of the Exchange Act (an “Acquiring
Person”)), shall hereafter acquire (or disclose the previous acquisition of)
beneficial ownership (as that term is defined in Section 13(d) of the Exchange
Act and the rules thereunder) of shares of the outstanding stock of any class or
classes of the Corporation which results in such person or group possessing more
than 50.1% of the total voting power of the Corporation’s outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Corporation (a “Control Acquisition”); or (B) as the result of, or in
connection with, any tender or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions (a “Transaction”), the persons who were directors of the
Corporation immediately before the completion of the Transaction shall cease to
constitute a majority of the Board of Directors of the Corporation or any
successor to the Corporation.

 

 



--------------------------------------------------------------------------------



 



(iii) Disability. The Executive’s employment shall be deemed to have been
terminated for “Disability” if, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from his or her
duties with the Corporation on a full-time basis for the entire period of four
consecutive months, and within 30 days after written notice of termination is
given (which may occur before or after the end of such four-month period) the
Executive shall not have returned to the full-time performance of his or her
duties.
(iv) Effective Period. The “Effective Period” means the 24-month period
following any Change in Control (even if such 24-month period shall extend
beyond the term of this Agreement or any extension hereof).
(v) Termination for Cause. The Corporation shall have “Cause” to terminate the
Executive’s employment hereunder upon (A) the willful and continued refusal by
the Executive to substantially perform his or her duties with the Corporation
(other than any such refusal resulting from his or her incapacity due to a
Disability), (B) failure of the Executive to comply with any applicable law or
regulation affecting the Corporation’s business, (C) the commission by the
Executive of an act of fraud upon or an act evidencing bad faith or dishonesty
toward the Corporation, (D) conviction of the Executive of any felony or
misdemeanor involving moral turpitude, (E) the misappropriation by the Executive
of any funds, property, or rights of the Corporation, or (F) the Executive’s
breach of any of the provisions of this Agreement.
(vi) Termination For Good Reason. “Good Reason” shall mean, unless the Executive
shall have consented in writing thereto, termination by the Executive of his
employment because of any of the following:
(A) a reduction in the Executive’s title, duties, responsibilities or status, as
compared to such title, duties, responsibilities or status immediately prior to
the Change in Control or as the same may be increased after the Change in
Control;
(B) the assignment to the Executive of duties inconsistent with the Executive’s
office on the date of the Change in Control or as the same may be increased
after the Change in Control;
(C) a reduction by the Corporation in the Executive’s base salary as in effect
immediately prior to the Change in Control or as the same may be increased after
the Change in Control or a reduction by the Corporation after a Change in
Control in the Executive’s total compensation (including bonus) so that the
Executive’s total cash compensation in a given calendar year is less than 90% of
the Executive’s total compensation for the prior calendar year;

 

2



--------------------------------------------------------------------------------



 



(D) a requirement that the Executive relocate anywhere not mutually acceptable
to the Executive and the Corporation or the imposition on the Executive of
business travel obligations substantially greater than his or her business
travel obligations during the year prior to the Change in Control;
(E) the relocation of the Corporation’s principal executive offices to a
location outside the greater Columbus, Ohio area;
(F) the failure by the Corporation to continue in effect any material fringe
benefit or compensation plan, retirement plan, life insurance plan, health and
accident plan or disability plan in which the Executive is participating at the
time of a Change in Control (or plans providing the Executive with substantially
similar benefits), the taking of any action by the Corporation which would
adversely affect the Executive’s participation in or materially reduce his or
her benefits under any of such plans or deprive the Executive of any material
fringe benefit enjoyed by him or her at the time of the Change in Control, or
the failure by the Corporation to provide the Executive with the number of paid
vacation days to which he or she is then entitled on the basis of years of
service with the Corporation in accordance with the normal vacation policy in
effect immediately prior to the Change in Control; or
(G) any breach of this Agreement on the part of the Corporation.
(vii) Notice of Termination. A “Notice of Termination” shall mean a notice which
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment.
(viii) Date of Termination. “Date of Termination” shall mean the date on which
the Executive’s employment terminates. For purposes of this Agreement, with
regard to the Executive’s employment, the term “termination” or any form thereof
(whether or not capitalized) shall mean a “separation from service” with the
Corporation and all persons with whom the Corporation would be considered a
single employer under Sections 414(b) and (c) of the Internal Revenue Code of
1986, as amended (the “Code”), within the meaning of Section 409A of the Code
and Treasury Regulation §1.409A-1(h).
2. TERM. Unless sooner terminated as herein provided, the term of this Agreement
shall commence on the date hereof and shall continue through January 7, 2014
(the “Termination Date”). It is understood that no amounts or benefits shall be
payable under this Agreement unless (i) there shall have been a Change in
Control during the term of this Agreement and (ii) the Executive’s employment is
terminated at any time during the Effective Period as provided in Section 5
hereof. It is further understood that the Executive shall be deemed an “employee
at will” of the Corporation and that the Corporation may terminate the
Executive’s employment at any time before or after a Change in Control, subject
to the Corporation providing, if required to do so in accordance with the terms
hereof, the severance payments and benefits hereinafter specified, which
payments and benefits shall only be available if a Change in Control has
occurred prior to such termination. Prior to a Change in Control, this Agreement
shall terminate immediately if the Executive’s employment with the Corporation
is terminated for any reason.

 

3



--------------------------------------------------------------------------------



 



3. SERVICES DURING CERTAIN EVENTS. In the event any person (as that term is used
in Section 1(i) above) commences a tender or exchange offer, distributes proxy
materials to the Corporation’s shareholders or takes other steps to effect a
Change in Control, the Executive agrees he will not voluntarily terminate his
employment with the Corporation other than by reason of his retirement at normal
retirement age, and will continue to serve as a full-time employee of the
Corporation until such efforts to effect a Change in Control are abandoned or
terminated or until a Change in Control has occurred.
4. TERMINATION FOLLOWING A CHANGE IN CONTROL. Any termination of the Executive’s
employment by the Corporation for Cause, Disability or otherwise or by the
Executive for Good Reason, which, in any case, occurs at any time during the
Effective Period, shall be communicated by written Notice of Termination to the
other party.
5. COMPENSATION UPON TERMINATION FOLLOWING A CHANGE IN CONTROL.
(i) For Cause. If, at any time during the Effective Period, the Executive’s
employment shall be terminated for Cause, the Corporation shall pay to the
Executive, not later than 30 days following the Date of Termination, his or her
full base salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given and the Corporation shall not have any
further obligations to the Executive under this Agreement.
(ii) Death or Disability. If, at any time during the Effective Period, the
Executive’s employment is terminated by reason of the Executive’s death or
Disability, the Corporation shall pay to the Executive or his or her legal
representative, not later than 30 days following the Date of Termination, his or
her full base salary through the Date of Termination, and the Corporation shall
have no further obligation to the Executive or his or her legal representative
under this Agreement after the Date of Termination.
(iii) For Good Reason or Without Cause. If the Executive’s employment is
terminated at any time during the Effective Period by either: (a) the
Corporation for any reason other than for Cause, Disability or death, or (b) by
the Executive for Good Reason, the Corporation shall pay to the Executive, not
later than 30 days following the Date of Termination:
(A) The Executive’s full base salary through the Date of Termination;
(B) In lieu of any further payments of salary to the Executive after the Date of
Termination, notwithstanding any dispute between the Executive and the
Corporation as to the payment to the Executive of any other amounts under this
Agreement or otherwise, a lump sum cash severance payment (the “Severance
Payment”) equal to the sum of (a) the Executive’s base salary at the rate in
effect on the Termination Date or, if greater, the Executive’s base salary in
effect on the date of the Change in Control and (b) an amount equal to the
Executive’s target bonus opportunity in effect at the Termination Date or, if
greater, the Executive’s target bonus opportunity in effect on the date of the
Change in Control.

 

4



--------------------------------------------------------------------------------



 



In addition to the payments provided for in (A) and (B) above, if the
Executive’s employment is terminated at any time during the Effective Period by
either: (a) the Corporation for any reason other than for Cause, Disability or
death, or (b) by the Executive for Good Reason, and provided that the Executive
timely elects to continue benefits under COBRA, the Corporation shall make
available to the Executive and the Executive’s spouse and other dependents (who
otherwise qualify for coverage under the Corporation’s programs), for a period
of twelve (12) months following such termination of employment, at the same cost
such benefits are provided to active full-time employees of the Corporation or
any Affiliate of the Corporation (including co-pays, coinsurance and
deductibles), all medical, prescription drug, dental and vision benefits
provided to such full-time employees.
Notwithstanding any provision contained herein, if, on the Date of Termination,
the Executive is a “specified employee” within the meaning of Section 409A of
the Code and the Treasury Regulations promulgated thereunder and as determined
under the Corporation’s policy for determining specified employees, the
Severance Payment and any other amount or benefit under this Agreement that is
subject to Section 409A of the Code shall not be paid or provided (or commence
to be paid or provided) until the first business day of the seventh month
following the Date of Termination (or, if earlier, the Executive’s death). The
payment made following this postponement period shall include the cumulative
amount of any amounts that could not be paid during such period.
(iv) The Executive’s right to receive payments under this Section 5 shall not
decrease the amount of, or otherwise adversely affect, any other benefits
payable to the Executive under any plan, agreement or arrangement relating to
employee benefits provided by the Corporation.
(v) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 5 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Section 5 be
reduced by any compensation earned by the Executive as the result of employment
by another employer or by reason of the Executive’s receipt of or right to
receive any retirement or other benefits after the date of termination of
employment or otherwise.
(vi) If the payments provided under this Agreement, when combined with payments
and benefits under all other plans and programs maintained by the Corporation or
an Affiliate, constitute “parachute payments” within the meaning of Section 280G
of the Code, the Corporation or its successor will reduce the Executive’s
payments and benefits under this Agreement and/or the other plans and programs
maintained by the Corporation so that the Executive’s total payments and
benefits under this Agreement and all other plans and programs will be $1.00
less than the amount that would be considered a “parachute payment” but only to
the extent that such reduction provides the Executive with a greater after-tax
economic value, taking into account all federal, state and local taxes,
including any additional tax imposed under Section 4999 of the Code, than
payment without such reduction. Any reduction pursuant to this Section 5(vi)
shall be made, after consultation with the Executive, in the manner that
minimizes the economic loss to the Executive as a result of such reduction and
shall be made consistent with the requirements of Section 409A of the Code.

 

5



--------------------------------------------------------------------------------



 



6. NON-COMPETITION; CONFIDENTIALITY
(i) Period. While the Executive is an employee of the Corporation and for a
period of one (1) year following the termination of the Executive’s employment
for any reason, whether such termination of employment occurs either before or
after a Change in Control and whether such termination is by the Corporation or
the Executive and whether with or without Cause, the Executive shall not, as a
shareholder, member, employee, officer, director, partner, consultant or
otherwise, engage directly or indirectly in any business or enterprise which is
in Competition with the Corporation (as defined below).
(ii) Competition with the Corporation. For purposes of this Agreement, (A) the
words “Competition with the Corporation” shall mean any competition with the
Corporation or any business engaged in by the Corporation, and (B) a business or
enterprise shall be deemed to be in Competition with the Corporation if it is
engaged in any business activity which is the same or comparable to any business
activity of the Corporation from time to time during the Executive’s employment
with the Corporation in any geographic area of the United States in which the
Corporation conducts or has conducted such business. Notwithstanding the
foregoing, nothing herein contained shall prevent the Executive from purchasing
and holding for investment less than 5% of the shares of any corporation the
shares of which are regularly traded either on a national securities exchange or
in the over-the-counter market.
(iii) Interpretation of Covenant. The Executive agrees and acknowledges that the
covenant not to compete set forth in this Section 6 is being granted to the
Corporation as an inducement to it to enter into this Agreement with the
Executive, and that the Corporation would not be willing to enter into this
Agreement unless the Executive agrees to such covenant not to compete. The
parties agree that the time period and geographic area of such covenant not to
compete are reasonable. In the event that any court determines that the time
period or the geographic area, or both of them, are unreasonable and that such
covenant is to that extent unenforceable, the parties hereto agree that the
covenant shall remain in full force and effect for the greatest time period and
in the greatest geographic area that would not render it unenforceable. The
parties intend that this covenant shall be deemed to be a series of separate
covenants, one for each and every county of each and every state of the United
States of America where the covenant not to compete is intended to be effective.
(iv) Prohibition on Disclosure or Use. The Executive shall at all times keep and
maintain the confidentiality of all Confidential Information (as defined below),
and the Executive shall not, at any time, either during or subsequent to his or
her employment with the Corporation, either directly or indirectly, use any
Confidential Information for the Executive’s own benefit or divulge, disclose or
communicate any Confidential Information to any person or entity in any manner
whatsoever, other than (A) to employees or agents of the Corporation having a
need to know such Confidential Information and only to the extent necessary to
perform their responsibilities on behalf of the Corporation and (B) in the
performance of the Executive’s employment duties to the Corporation.

 

6



--------------------------------------------------------------------------------



 



(v) Definition of Confidential Information. “Confidential Information” shall
mean any and all information (excluding information in the public domain)
related to the business of the Corporation, including without limitation all
processes; inventions; trade secrets; computer programs; engineering or
technical data, drawings, or designs; manufacturing techniques; information
concerning pricing and pricing policies; marketing techniques; plans and
forecasts; new product information; information concerning suppliers; methods
and manner of operations; and information relating to the identity and location
of all past, present and prospective customers.
(vi) Non-Solicitation. The Executive agrees that during the period of the
Executive’s employment by the Corporation and for a period of two years after
the date of termination of such employment for any reason, the Executive will
not, either directly or through others, solicit, induce, recruit, or encourage
any employee of the Corporation to leave the employment of the Corporation or
hire or employee any such employee. The Executive agrees and acknowledges that
covenant set forth in this Section 6(vi) is being granted to the Corporation as
an inducement to it to enter into this Agreement with the Executive, and that
the Corporation would not be willing to enter into this Agreement unless the
Executive agrees to such covenant. This Section 6(vi) shall apply whether the
Executive is terminated prior to or after a Change in Control, by the
Corporation with or without Cause or by the Executive for any reason.
(vii) Equitable Relief. The Executive’s obligations contained in this Section 6
are of special and unique character which gives them a peculiar value to the
Corporation, and the Corporation cannot be reasonably or adequately compensated
in damages in an action at law in the event the Executive breaches such
obligations. The Executive therefore expressly agrees that, in addition to any
other rights or remedies which Corporation may possess, the Corporation shall be
entitled to injunctive and other equitable relief in the form of preliminary and
permanent injunctions without bond or other security in the event of any actual
or threatened breach of said obligations by the Executive. The provisions of
this Section 6 shall survive any termination of this Agreement.
(viii) Definition of Corporation. For purposes of this Section 6, all references
to the Corporation shall include the Corporation and any Affiliate of the
Corporation, or their respective successors or assigns.

 

7



--------------------------------------------------------------------------------



 



7. SUCCESSORS; BINDING AGREEMENT.
(i) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation and its subsidiaries to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no succession had
taken place. Failure of the Corporation to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and the
Executive shall be entitled to termination for Good Reason and shall receive the
payments and benefits described in Section 5(iii) of this Agreement. As used in
this Agreement, “Corporation” shall mean the Corporation as defined above and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Section 7 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.
Nothing contained in this Section 7 shall be construed to modify or affect the
definition of a “Change in Control” contained in Section 1 hereof.
(ii) This Agreement shall inure to the benefit of and be enforceable by (A) the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees, and (B) the Corporation
and its successors and assigns.
8. ARBITRATION. Any dispute or controversy arising out of or relating to this
Agreement, or any breach thereof, shall be settled by arbitration in accordance
with the rules of the American Arbitration Association. The award of the
arbitrator shall be final, conclusive and nonappealable and judgment upon such
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be an arbitrator qualified to serve in accordance
with the rules of the American Arbitration Association and one who is approved
by both the Corporation and the Executive. In the absence of such approval, each
party shall designate a person qualified to serve as an arbitrator in accordance
with the rules of the American Arbitration Association and the two persons so
designated shall select the arbitrator from among those persons qualified to
serve in accordance with the rules of the American Arbitration Association. The
arbitration shall be held in Columbus, Ohio or such other place as may be agreed
upon at the time by the parties to the arbitration.
9. NOTICES. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given (i) on the third day after being mailed by United
States registered mail, return receipt requested, postage prepaid, or (ii) on
the following day if sent by a nationally registered overnight courier service,
addressed in the case of the Executive, to
Greg Ackard
(address on record in the Corporation)
and in the case of the Corporation, to the principal executive offices of the
Corporation, provided that all notices to the Corporation shall be directed to
the attention of the Corporation’s Chief Executive Officer with copies to the
Secretary of the Corporation and to its Board of Directors, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.

 

8



--------------------------------------------------------------------------------



 



10. MISCELLANEOUS. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and a duly authorized officer of the Corporation. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreement or representation, oral or otherwise, express or implied,
with respect to the subject matter hereof has been made by either party which is
not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws
(but not the law of conflicts of laws) of the State of Ohio.
11. VALIDITY. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
12. ENTIRE AGREEMENT. This Agreement constitutes the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, discussions, writings, and agreements between them,
including, without limitation, any change in control agreement previously in
effect between the Executive and the Corporation.
13. SECTION 409A OF THE CODE. It is intended that this Agreement comply with
Section 409A of the Code and the Treasury Regulations promulgated thereunder
(and any subsequent notices or guidance issued by the Internal Revenue Service),
and this Agreement will be interpreted, administered and operated accordingly.
Nothing herein shall be construed as an entitlement to or guarantee of any
particular tax treatment to the Executive.

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date and year first above written.

         
 
  R. G. BARRY CORPORATION    
 
       
 
  /s/ Greg Tunney    
 
 
 
By: Greg Tunney    
 
  Title: President, CEO    
 
       
 
  /s/ Greg Ackard    
 
 
 
Signature    
 
  Greg Ackard    

 

10